RUDKIN, Circuit Judge.
Section 5209 of the Revised Statutes, as amended by the aict of September 26, 1918 (40 Stat. 972 [Comp. St. Ann. Supp. 1919, § 9772]), provides that any officer, director, agent, or employee of any Federal Reserve Bank, or of any member bank, as defined in the Act of December 23, 1913, known as the Federal Reserve Act (38 Stat. 251), who embezzles, abstracts, or willfully misapplies any of the moneys, funds, or-credits .of such Federal Reserve Bank or member bank, or who makes any false entry in any book, report, or statement of such Federal Reserve Bank or member bank with intent in any case to, injure or defraud such Federal Reserve Bank or member bank, or any other company, body politic or corporate, or any individual person, or to deceive any officer of such Federal Reserve Bank or member bank, or the Comptroller of the .Currency, or any agent or examiner appointed to examine the affairs of such Federal Reserve Bank or member bank, or the Federal Reserve Board, shall be punished as therein provided.
The indictment, in this case, charges 33 violations of the above section, in as many counts. On the present writ of error, however, we are only concerned with counts 2, 4, 6, 8, 18 and 33. The second, fourth, sixth, eighth, and eighteenth counts charge the making of false entries in the daily statement of condition of the bank on the 26th day of October, 1922, and the thirty-third count charges the embezzlement of certain moneys, funds, and credits of the bank, to the amount and value of $125,095.45, and that a more particular description of said moneys, funds, and credits is to the grand jurors unknown.
 The plaintiff in error contends that the several counts based on the making of false entries charge but a single ¡crime, and that the description of the moneys, funds, and credits in the last count is defective and insufficient. These objections are without merit. The statute prohibits the making of any false entry, not the making of a false report, and each false entry constitutes a separate and distinct *696crime, even though the several entries are made on the same day and contained in the same statement or report. Morse v. United States, 174 Fed. 539, 552, 98 C. C. A. 321, 20 Ann. Cas. 938. The description of the moneys, funds, and credits in the last count of the indictment is sufficient as against a demurrer. Sheridan v. United States, 236 Fed. 305, 149 C. C. A. 437; Williams v. United States (C. C. A.) 275 Fed. 129.
There is no error in the record, and the judgment is affirmed.